Citation Nr: 1038418	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  10-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for inguinal hernia. 

2.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 
1997.   

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which declined to reopen the claim of entitlement 
to service connection for inguinal hernia and denied service 
connection for an eye disability and chronic pain in the groin.  
The Board has determined that the Veteran's claim for chronic 
pain in the groin is encompassed in his claim for inguinal 
hernia; thus, only one issue is listed. 

In April 2010, the Veteran presented testimony before the 
undersigned in a videoconference hearing.  A copy of the 
transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO declined to reopen a 
claim for service connection for inguinal hernia and the Veteran 
did not appeal.

2.  Evidence submitted since July 2007 does not raise a 
reasonable possibility of substantiating the claim for service 
connection for inguinal hernia.

3.  The Veteran does not have eye disability related to service. 



CONCLUSIONS OF LAW

1.  The July 2007 RO decision that declined to reopen the claim 
for service connection for inguinal hernia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen the 
claim for service connection for inguinal hernia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such claims, 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the September 2008 notice 
letter included the criteria for reopening the previously denied 
claim for inguinal hernia, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence is necessary to substantiate the elements required to 
establish service connection for inguinal hernia that were found 
insufficient in the previous denials.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  During his hearing, the Veteran testified that he was 
to have surgery on May 11, 2010 for his inguinal hernia.  He 
indicated that he would submit additional medical evidence in 
support of his claims, to include his surgical records.  
Additionally, at the hearing, the Veteran was specifically 
informed by the undersigned that he could see somebody to look at 
his eyes for purposes of obtaining evidence in support of his eye 
disability claim.  The record was held open for 60 days for the 
Veteran to submit those records, but none has been submitted to 
date.  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

With respect to the claim to reopen, as is more thoroughly 
discussed below, the evidence required to reopen the claim would 
be evidence that the Veteran currently has an inguinal hernia 
related to service.  VA is not required by statute to provide a 
medical examination or seek a medical opinion to establish that 
issue.  Moreover, the Board observes that VA has obtained the 
Veteran's service treatment records and all private records 
identified by the Veteran to the extent possible (i.e. holding 
the record open for the Veteran to submit records) which may tend 
to support his claim.  Accordingly, the Board finds that under 
the circumstances of this case, VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

As to the claim for an eye disability, the Veteran has not been 
afforded a VA medical examination.  However, no such examination 
is necessary.  38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be explained in 
detail below, a clear preponderance of the evidence is against a 
finding that the Veteran has an eye disability related to 
service.  Without evidence of a current disability that is 
related to his military service, an examination is not warranted.  
Thus, the duties to notify and assist have been met.

Analysis

New and Material Evidence Claim

In a September 2005 rating decision, the RO denied service 
connection for inguinal hernia.  He did not appeal that decision.  
Subsequently, the RO declined to reopen the Veteran's claim for 
service connection for inguinal hernia in a July 2007 rating 
decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The July 2007 rating 
decision is final because the Veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

The Veteran filed this application to reopen his claim in June 
2008.  The claim of entitlement to service connection for 
inguinal hernia may be reopened if new and material evidence is 
submitted.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records.  In denying 
the Veteran's service connection claim in September 2005, the RO 
determined that there was no evidence of inguinal hernia in 
service or of a current disability.  In July 2007, the RO 
declined to reopen the claim finding that there was no new and 
material evidence submitted showing that current inguinal hernia 
existed, began in service or was caused by service, and of a link 
between current disability and service.    

To reopen the claim, the new evidence must show that the Veteran 
has a current inguinal hernia related to service. 

Evidence received since the last final decision for the claim of 
service connection for inguinal hernia includes private clinical 
records showing treatment for right inguinal hernia.  A February 
2001 record from Jefferson Regional Medical Center notes that the 
Veteran had right inguinal mesh herniorrhaphy for incarcerated 
right inguinal hernia which he had for two years.  Additional 
evidence includes private clinical records dated from September 
2001 to March 2003 showing a right scrotal mass.  While this 
evidence is new and shows that the Veteran currently has an 
inguinal hernia, it is not material since it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Significantly, evidence of a disability that manifested 
approximately two years after service discharge (and required 
surgery four years thereafter) does not demonstrate that any 
current inguinal hernia is related to service.  Therefore, the 
evidence submitted does not raise a reasonable possibility of 
substantiating the claim.  

Neither may the claim be reopened on the basis of the Veteran's 
statements.  At his hearing before the undersigned and his 
written statements, he indicated that he started noticing 
symptoms of his hernia during service (in 1997); the right side 
of his groin puffed out.  He also stated that he did a lot of 
lifting during service which may have caused the disability, and 
that his right side was not painful at the time.  As a layperson, 
the Veteran is without ostensible medical expertise and is not 
competent to provide a diagnosis or opine on a matter requiring 
knowledge of medical principles.  Bostain v. West, 11 Vet. App. 
124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  While the Veteran can describe symptoms (including 
worsening of symptoms) that he experiences, he lacks the medical 
competence to relate any current disability to a particular 
circumstance, such as any in-service manifestation of symptoms, 
or to any other aspect of his service.  Furthermore, other than 
the Veteran's vague suggestions of stomach swelling in service, 
there is no other evidence demonstrating a disability in service.   

Although the Veteran has submitted new evidence that was not 
before the RO in July 2007, such evidence is not material to the 
claim and does not warrant reopening of the previously denied 
claim.  Significantly, there are no additionally received service 
treatment records showing that an inguinal hernia manifested in 
service, or competent medical evidence showing that any such 
current disorder is related to service.  Thus, the claim for 
service connection for inguinal hernia is not reopened, and the 
benefit remains denied.

Service Connection

The Veteran essentially contends that he has an eye disability 
related to service.  He testified that during service he started 
having trouble seeing, to include at nighttime, and that his eyes 
watered.  He indicated that he has never sought medical care for 
this disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).  Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing continuity 
of symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2009).  

Service treatment records are completely negative for any 
complaints or findings of an eye disability.  Additionally, there 
is no competent medical evidence that the Veteran has a current 
eye disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, service connection for an eye 
disability is not warranted.

The Veteran is competent to attest to his observations of his 
eyes.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (noting 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge); 38 C.F.R. § 3.159(a)(2) (2009).  
However, as a layperson, he is not competent to diagnose any 
medical disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for inguinal 
hernia is denied.

Service connection for an eye disability is denied. 




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


